Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 6/22/2022.
2. 	Claims 1-10 are pending in the case. 
3.	Claim 1 is an independent claim.



Applicant’s Response
4.	In Applicant’s response dated 6/22/2022, applicant has amended the following:
a) Claim 1
b) Drawings
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 4/11/2022 are withdrawn:
a) Objection to drawings


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clift; Jeff, U.S. Published Application No. 20130254689 A1 in view of Johnson; Oriz Wickline, U.S. Published Application No. 20090021213 A1.
Claim 1:
Clift teaches  device comprising: a touch-sensitive screen having a partial area configured to display a graphical user interface, a further area not configured for displaying  the graphical user interface and a lower edge; (e.g., touchscreen having a lower edge and displaying a menu in a partial area  as shown in Figure 3, In the instance of displaying a menu in a partial area, Examiner considers the remaining area to be the recited “further area” not configured for displaying the GUI par. 23; The user's menu-based and gestural interactions with the wayfinder device may be personalized by locating content and/or menus in the user interface at a position on the touch-screen display that is based on the position of the user's initial touch of the screen. The term "menu" as used herein encompasses content to be displayed to a user including a master or other navigational menu and any other interactive content that can be displayed on all or a portion of a display screen providing information.)

    PNG
    media_image1.png
    438
    421
    media_image1.png
    Greyscale

	Said further configured to remain blank or to be filled with a color, a color gradient, a static or animated background or a static or animated graphical pattern;(see Figure 3; area that is not the partial area remain blank or is filled with a color (e.g., white to show nothing is displayed))



and a control unit connected to said screen; ( e.g., processor control unit connected to display touch screen Figure 1; processor 120, par. 5; A system for providing information includes a display screen having a user interface, an input device operatively connected to the display screen, a processor configured to receive inputs from the input device)

said control unit configured to detect an interaction of a user based on a touch of said screen and to output the graphical user interface on said screen according to the detected interaction; (e.g., detecting an initial touch on a screen and output a menu according to detected interaction par. 23; Subsequent menu screens including menu screens with virtual keyboards may also be positioned at or near the location of the menu on the touch-screen display in order to provide a comfortable position for the user to interact with the wayfinder system. For example, a very tall person may choose to interact with menus near the top portion of the touch-screen display, and young children or seated users (such as in a wheelchair) may interact with menus near the bottom portion of the touch-screen display. Par. 28; In step 230 the position of the received input on the touch-screen display is determined by the processor. The input may be determined as a vertical position and/or a horizontal position. The position of the input is determined as a comfortable and/or easily accessible position for the user to conduct his interaction with the wayfinder system. par. 29; In step 240, a relative position of a menu of the user interface may be determined based on the position of the received input, and in step 250, the menu on the user interface of the touch-screen display is adjusted to be displayed at the determined relative position.)

and said control unit further configured to display the graphical user interface on only said partial area of said screen and to variably choose a vertical distance between said partial area and said lower edge of said screen. (e.g., processor configured to display the menu on said portion of a screen and to allow adjusting the menu vertically between initial location of the portion of a screen and the lower edge of said screen par. 29; The adjustment of the relative position of the menu may occur dynamically, allowing the user to provide additional input by touching or dragging to further adjust the relative position of the menu to the user's preferred position. The adjustments may include a vertical adjustment, a horizontal adjustment, or both. The adjusted relative position of the menu may be located anywhere on the touch-screen display. In a vertical adjustment, the menu's vertical position on the display screen is determined to be at the relative vertical height (or some predetermined distance from the vertical height) at which the initial input is received. For example, if the initial touch occurs approximately one third from the bottom of the touch-screen display, the position of the menu may be adjusted to approximately one third from the bottom of the touch-screen display.)

Clift fails to expressly teach a charging device for an electric vehicle.

However, Johnson teaches a charging device for an electric vehicle. (par. 17; FIG. 5: an oblique isometric of the charging station cabinet and the major components of its preferred embodiment. par. 51; modify said acquired supply of grid electricity to meet the specifications and KWH of the charge desired, transfer the charge of modified electricity via the remote curbside charging station 54 to the storage system of the electric automobile. CPU instructs the customer step-by-step via the charging station display screen 35 how to charge his car)
	In the analogous art of self service display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touchscreen for displaying content to a user as taught by Clift to be used as a self service display device for a charging station for an electric vehicle as taught by Johnson to provide the benefit of allowing driver vehicles of all sizes to easily reach control operations (see Johnson; par. 10, claim 10) 

Claim 2 depends on claim 1:
Clift teaches wherein said screen has a horizontal screen extension and a vertical screen extension greater than said horizontal screen extension. (e.g., Portrait orientation touch screen inherently has a vertical extension greater than horizontal extension as shown in Figure 4 par. 20; It will be appreciated that certain elements, including, but not limited to, display screens and menus may be described or depicted with a particular vertical or horizontal orientation while those of ordinary skill in the art will understand that such specificity with respect to orientation is not actually required. Par. 25; Input/output device 140 may consist of one or more large-format touch-screen displays, which may be installed or mounted in portrait or landscape orientations, as preferred based on the system and user-interface design.)


Claim 3 depends on claim 1:
Clift teaches wherein said partial area is exactly as wide as said screen. (e.g., menu area is exactly as wide as touch screen as shown in Figure 5)


Claim 4 depends on claim 1:

Clift teaches wherein said control unit is configured to adjust the vertical distance according to the detected interaction of the user depending on the detected interaction. (e.g., adjusting the vertical distance of menu based on input having a vertical adjustment par. 29; The adjusted relative position of the menu may be located anywhere on the touch-screen display. In a vertical adjustment, the menu's vertical position on the display screen is determined to be at the relative vertical height (or some predetermined distance from the vertical height) at which the initial input is received. For example, if the initial touch occurs approximately one third from the bottom of the touch-screen display, the position of the menu may be adjusted to approximately one third from the bottom of the touch-screen display.)


Claim 5 depends on claim 4:
Clift teaches wherein the interaction includes a touch of said screen, and said control unit is configured to identify a screen position of the touch and to adjust the vertical distance depending on the identified screen position. (e.g., based on touch input, identifying a screen position of touch and adjusting the vertical distance of menu  par. 29; The adjusted relative position of the menu may be located anywhere on the touch-screen display. In a vertical adjustment, the menu's vertical position on the display screen is determined to be at the relative vertical height (or some predetermined distance from the vertical height) at which the initial input is received. For example, if the initial touch occurs approximately one third from the bottom of the touch-screen display, the position of the menu may be adjusted to approximately one third from the bottom of the touch-screen display.)

Claim 6 depends on claim 4:
Clift teaches wherein the interaction includes a movement of a finger on said screen, and said control unit is configured to identify a direction of the movement and to adjust the vertical distance depending on the identified direction of movement. (e.g., interaction includes dragging input movement and identifying a direction of the movement to adjust vertical distance of menu Figure 5 illustrates movement of finger to adjust vertical distance par. 29; The adjustment of the relative position of the menu may occur dynamically, allowing the user to provide additional input by touching or dragging to further adjust the relative position of the menu to the user's preferred position. The adjustments may include a vertical adjustment, a horizontal adjustment, or both. The adjusted relative position of the menu may be located anywhere on the touch-screen display. In a vertical adjustment, the menu's vertical position on the display screen is determined to be at the relative vertical height (or some predetermined distance from the vertical height) at which the initial input is received. For example, if the initial touch occurs approximately one third from the bottom of the touch-screen display, the position of the menu may be adjusted to approximately one third from the bottom of the touch-screen display.)



Claim 8 depends on claim 1:
Clift teaches wherein said control unit is configured to choose the vertical distance in a plurality of defined steps. (e.g., Figure 5 illustrates choosing the vertical distance in a plurality of defined steps par. 29; The adjustment of the relative position of the menu may occur dynamically, allowing the user to provide additional input by touching or dragging to further adjust the relative position of the menu to the user's preferred position. The adjustments may include a vertical adjustment, a horizontal adjustment, or both. The adjusted relative position of the menu may be located anywhere on the touch-screen display. In a vertical adjustment, the menu's vertical position on the display screen is determined to be at the relative vertical height (or some predetermined distance from the vertical height) at which the initial input is received. For example, if the initial touch occurs approximately one third from the bottom of the touch-screen display, the position of the menu may be adjusted to approximately one third from the bottom of the touch-screen display.)


Claim 9 depends on claim 1:
Clift teaches wherein said screen includes a screen area corresponding to an integer multiple of said partial area. (e.g., entire screen area corresponding to an integer multiple of said partial area as shown in Figure 5)

Claim 10 depends on claim 1:

Clift/Johnson teaches which further comprises: a base of the charging device; said screen having an upper edge; and said screen being disposed with at least one of: said lower edge at a maximum height of 112 centimeters above said base, or said upper edge at a minimum height of 150 centimeters above said base. (see Johnson’s Figure 5, Examiner notes that 112 cm and 150 are merely design choice options and do not distinguish over the charging device station of Figure 5 ) 

    PNG
    media_image2.png
    651
    512
    media_image2.png
    Greyscale






Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clift/Johnson as cited above, and applied to claim 1, in further view of Krahnstoever et al. (hereinafter “Krahnstoever”), U.S. Patent No. 6996460 B1.
Claim 7 depends on claim 1:
Clift/Johnson fail to expressly teach which further comprises a sensor unit connected to said control unit, said sensor unit configured to detect the user, and said control unit configured to adjust the vertical distance depending on a sensor signal of said sensor unit.

However, Krahnstoever teaches which further comprises a sensor unit connected to said control unit, said sensor unit configured to detect the user, and said control unit configured to adjust the vertical distance depending on a sensor signal of said sensor unit. (e.g., using facial detection sensor to detect the eye level of the user to adjust the vertical distance of displayed content col. 10 line 58; in order to make the virtual touch interaction more comfortable and reliable, the VTOS can adjust the height of the digital display region according to the level of eyesight of the driver in the field of view 320 using the computer vision technology, such as the face detection. For this functionality, the enclosure 100 of the VTOS can be equipped with vertically elongated display screens. For example, the display system 111 can position the display screen in a portrait style or use plurality of the normal display screens in a landscape style put together on top of another, in which the plurality of the display screens eventually make the entire screen a portrait style display screen. Using the eye level of the user, the main content display region 532 can be positioned in the corresponding level within the display screen.)
	In the analogous art of self service display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touchscreen for displaying content to a user as taught by Clift/Johnson to include a sensor for detecting facial features as taught by Krahnstoever to provide the benefit of dynamically adjust the height of the digital display region according to the level of eyesight of a user to better accommodate user of different heights. 


Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 

Prior Art Rejections
Applicant argues that The Clift reference restricts the primary graphical user interface to a portion of the screen touched by a user. Nevertheless, Clift teaches using all of the available screen real estate for displaying payload information such as search results, a mall map, special offers and so on. That may require a user to interact with different parts of the screen which may prove uncomfortable. See e.g. the middle of Fig. 8, where a user touches an item located at the middle of the screen, and Fig. 9, second from the right, where such an operation happens at the top of the screen. In contrast to Clift, the present invention only uses the partial area of the screen for displaying the graphical user interface and does not use any of the remaining further screen area for displaying any sort of payload information. This ensures that all user interaction and perception of displayed information happens in a way which is convenient for the individual user operating the charging device. The Johnson and Krahnstoever references do not overcome the deficiencies of Clift. (see Response; page 8)

Examiner respectfully disagrees.
Clift teaches using a partial area of the screen to display a menu (i.e., GUI). Examiner notes that using all of the available screen real estate for displaying payload information is not required for merely displaying the initial menu as shown in Figures 3 or 5. (emphasis added) Therefore, the claim language (i.e., display a GUI and a “further area” as recited ) fails to preclude the instance of Figures 3 and 5 that illustrates a menu in a partial area and the remaining area being blank or being filled with a color that indicates nothing else is displayed. Thus, Clift teaches or suggests a touch-sensitive screen has: a partial area which is configured to display a graphical user interface, and a further area which is not configured for displaying the graphical user interface, but is configured to remain blank or to be filled with a color, a color gradient, a static or animated background image or a static or animated graphical pattern.

	For at least the foregoing reasons, Examiner maintains prior art rejections. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145